

Exhibit 10.2


February 11, 2016




Michael C. Lukemire
c/o The Scotts Miracle-Gro Company
14111 Scottslawn Road
Marysville OH 43041





Incentive Compensation/Retention Award Agreement


Dear Michael:


The Scotts Miracle-Gro Company (“SMG” or the “Company”) recognizes you as one of
its key leaders and an important member of the SMG executive team. Accordingly,
this letter agreement (the “Incentive Compensation/Retention Award Agreement” or
the “Agreement”) between you and the Company outlines a significant incentive
for you to continue your employment with the Company and achieve certain
personal performance goals while in the employ of the Company, such personal
performance goals to be identified by the Chief Executive Officer of the Company
(the “CEO”).


1.
Incentive Compensation/Retention Bonus.



a.
Amount. Subject to the terms of this Agreement, you may be eligible to receive a
one-time, discretionary incentive compensation/retention award in an amount
equal to $500,000 (the “Incentive Compensation/Retention Bonus”).



b.
Conditions to Receipt of Incentive Compensation/Retention Bonus. You must
satisfy both of the following personal performance and retention criteria in
order to be eligible to receive the Incentive Compensation/Retention Bonus:



i.
Satisfaction of Personal Performance Criteria. You must satisfy personal
performance criteria identified and communicated by the CEO, the satisfaction of
which shall be determined in the CEO’s sole discretion.



AND


ii.
Employment. You must remain continuously employed by the Company from the date
of this Agreement through February 11, 2018 (the “Retention Date”).



c.
Timing. Subject to your satisfaction of the criteria set forth in Section 1(b)
above, you shall receive your Incentive Compensation/Retention Bonus within
thirty (30) days of the Retention Date.










--------------------------------------------------------------------------------

February 11, 2016
Page 2






d.
Nature of Incentive Compensation/Retention Bonus. The parties agree that the
Incentive Compensation/Retention Bonus that is paid under this Agreement shall
be exceptional and nonrecurring in nature and, as a result, shall not be
considered incentive eligible earnings or otherwise a salary component paid to
you on a regular basis. Eligibility to receive the Incentive
Compensation/Retention Bonus has no impact on your eligibility to receive an
annual incentive bonus under any applicable annual incentive plans of the
Company.



2.
Covenants. Any pay and benefits that you are entitled to receive under this
Agreement are conditioned on you continuing to abide by all existing covenants
you have with the Company.



3.
Withholding Taxes. The Company shall have the power and the right to deduct or
withhold, or require you to remit to the Company, an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement.



4.
Enforceability and Successors. This Agreement shall inure to the benefit of and
be binding upon the Company, but in no circumstances shall this Agreement be
construed to entitle you to duplicate benefits set forth in this Agreement.



5.
No Obligation to Employ. Nothing in this Agreement will confer on you any right
to continue to serve as an employee of, or to continue in any other relationship
with, the Company, or limit in any way the right of the Company to terminate
your employment or other relationship at any time.



6.
Prior Agreements. You and the Company acknowledge that this Agreement contains
all of the terms and conditions with respect to the subject matter hereof,
specifically the Incentive Compensation/Retention Bonus, and supersedes all
previous or contemporaneous agreements, understandings, representations, or
proposals (whether formal or informal, written or oral) relating to the subject
matter hereof. This Agreement does not modify any other obligations on you to
the Company, including but not limited to any obligations related to
noncompetition, nonsolicitation or confidentiality.



7.
Internal Revenue Code (“Code”) Section 409A Provisions. This Agreement shall be
interpreted in accordance with Code Section 409A and the guidance issued
thereunder, including any exceptions to Code Section 409A. This Agreement shall
be deemed to be modified to the maximum extent necessary to be in compliance
with Code Section 409A’s rules or applicable exceptions.



8.
Modifications. No modification or amendment of this Agreement shall be effective
unless in writing and duly executed by all the parties hereto, except that the
Company may unilaterally amend this Agreement to the extent necessary to avoid
any adverse tax or accounting consequences.



9.    Applicable Law. This Agreement shall be governed by the laws of the State
of Ohio.







--------------------------------------------------------------------------------

February 11, 2016
Page 3








10.
Acknowledgments. You acknowledge that you have received legal assistance or have
declined to receive legal assistance after the Company has advised you to obtain
legal assistance regarding the contents and execution of this Agreement, you
acknowledge that you had a chance to ask questions about this Agreement and you
acknowledge that you are fully aware of any and all employment and/or tax law
related consequences of any payment made to you under this Agreement.



11.
Interpretations. All determinations and decisions made by the Company, the CEO,
or any delegate of the Company or the CEO as to the provisions of this Agreement
shall be conclusive, final, and binding on all parties.



12.
Method of Acceptance. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, and all of which shall constitute a
single Agreement. To accept, you must sign and date the original Agreement. This
Agreement will not be effective or enforceable until the date a signed copy of
the Agreement is received by the Company at the above address.



 
Very truly yours,


The Scotts Miracle-Gro Company


By: __/s/ DENISE STUMP_________________
Denise Stump
Executive Vice President, Global Human Resources


Approved and Agreed:




_/s/ MICHAEL C. LUKEMIRE__________
Michael C. Lukemire






___3/7/16__________________
Date








